DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the Amendments/Response filed on 05/26/2022. Claims 3 and 6 have been amended. No additional claims have been added. No claims have been cancelled. Claims 1-11 are currently pending and have been examined. 
 
Response to Amendments
The examiner fully acknowledges the amendments to claims 3 and 6 filed on 05/26/2022. The applicant’s amendments to claims 3 and 6 are sufficient to overcome the rejection based upon USC 112b. 
Response to Arguments
The applicant’s arguments, see pages 8 and 9, filed 05/26/2022 with respect to the rejection of claim 9 under U.S.C. 35 102(a)(2) in view of Nagai have been fully considered and are not found persuasive. Therefore, the rejection from the previous office action has been maintained. The applicant’s arguments, see pages 9-11, with respect to the rejection of claim 1 under U.S.C. 103 over Nagai in view of Togawa have been fully considered and are not found persuasive. Therefore, the rejection from the previous office action has been maintained. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

The “dresser height correction part” in claim 9 is considered software or hardware capable of adjusting the dresser height based on the calculation part’s input [Application publication; paragraph 0065].

The “correction amount calculation part” in claim 9 is considered software or hardware which calculates a difference between two dresser heights [Application publication; paragraph 0028].

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claims 9 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nagai et al. (US PG Pub No. 20140349552).
In regards to claim 259, Nagai discloses
A polishing system comprising: 
at least one polishing apparatus (polishing apparatus 10) that polishes a substrate (substrate w); and 
a polishing pad height monitoring part (Fig. 9 controller 101) that is connected to the polishing apparatus (polishing apparatus 10), 
wherein the polishing apparatus (polishing apparatus 10) includes 
a polishing table (polishing table 1) which supports a polishing pad (polishing pad 3), 
30a polishing head (polishing head 12) which pressurizes the substrate (substrate w) onto a polishing surface (polishing surface 3a) of the polishing pad (polishing pad 3), 
a dresser (dresser 2) which dresses the polishing surface (polishing surface 3a) of the polishing pad (polishing pad 3), and 
-18-File: 90296usfa displacement sensor (position sensor 140) which measures a dresser height (paragraph [0064]: may have a position sensor for measuring the vertical position of the dresser 2), and 
wherein the polishing pad height monitoring part (Fig. 9 controller 101) includes a correction amount calculation part (operation controller 102) which calculates a correction amount for the dresser height (paragraph [0064]) corresponding to an amount of change in dressing load ([0059]… Since the load-applying device 68 is rotated in accordance with the change in the direction in which the dresser 2 is tilted, the dresser 2 can be kept parallel to the polishing surface 3a regardless of the position of the dresser 2 when it is oscillating. [0060] The load and the rotational angle of the load-applying device 68 that are required to keep the dresser 2 horizontal are predetermined by way of experimentation…), and 
5a dresser height correction part (load-applying device 68) which corrects the dresser height (paragraph [0064]) measured by the displacement sensor (position sensor 140) using the correction amount.  

In regards to claim 11, Nagai discloses
The polishing system according to claim 9, 
wherein the correction amount calculation part (operation controller 102) stores a relational expression expressing a relationship between the amount of change in dressing load and an amount of change in dresser 20height (paragraph [0060]: a dressing recipe as shown in FIG. 8 is created. FIG. 8 is a diagram showing an example of the dressing recipe. According to the example shown in FIG. 8, the polishing surface 3a of the polishing pad 3 is divided into five regions; the region R1 to the region R5 (see FIG. 7). A rotational speed of the dresser 2, a load (a dressing load) applied to the polishing surface 3a, the downward load (which may be hereinafter referred to as "local load") applied from the load-applying device 68 to the dresser 2, and the rotational angle of the load-applying device 68 are set for each of the regions.)

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nagai et al. (US PG Pub No. 20140349552) in view of Togawa et al. (US PG Pub No. 20090137190).

In regards to claim 1, 
A method for determining a polishing pad height in a polishing apparatus (polishing apparatus 10) including a polishing table (polishing table 1) which supports a polishing pad (polishing pad 3), a polishing head (polishing head 12) which pressurizes a substrate (substrate w) onto a polishing surface (polishing surface 3a) of the polishing pad (polishing pad 3), and a dresser (dresser 2) which dresses the polishing surface (polishing surface 3a) 5of the polishing pad (polishing pad 3), the method for determining a polishing pad height comprising: 
a dressing surface([0004]: The dresser 2 has a lower surface serving as a dressing surface constituted by a number of abrasive grains, such as diamond particles)  of the dresser (dresser 2) when the polishing surface (polishing surface 3a) of the polishing pad (polishing pad 3), the substrate (substrate w); 
a step of calculating a correction amount for a dresser height corresponding to an amount of 10change in dressing load from the reference dressing load( [0064]: The position sensor 140 measures the height of the dresser 2, and sends the measured value of the height of the dresser 2 to the controller 101. The controller 101 controls the operation of the load-applying device 68 so as to maintain the measured value of the height of the dresser 2 at a predetermined target value. This predetermined target value is such that the dressing surface of the dresser 2 is kept parallel to the polishing surface 3a.; 
a step of measuring a current dresser height that is a current height of the dressing surface of the dresser (dresser 2) when the polishing surface (polishing surface 3a) of the polishing pad (polishing pad 3) is being pressed (see paragraph [0064]); and 
a step of correcting the current dresser height using the correction amount (see paragraph [0064]).  
Nagai fails to disclose “a step of measuring a reference dresser height in an unused state is being pressed with a reference dressing load for polishing”. 
However, Togawa teaches a method of measuring a profile of a polishing pad dressed by a dresser under a predetermined dressing condition. This method includes repetitively moving the dresser on an upper surface of the polishing pad in a radial direction so as to perform a dressing process, and measure a height of the upper surface of the polishing pad (Togawa paragraph [0009]). Further Togawa states “an aspect of the present invention is to provide a dressing apparatus for dressing a polishing pad on a polishing table. This apparatus includes a dresser configured to rotate about its own axis and dress the polishing pad by pressing an upper surface of the polishing pad at a predetermined force… a polishing pad profile measuring device configured to obtain a profile of the polishing pad from the cutting rate of the polishing pad measured at plural zones defined in the upper surface of the polishing pad, positions of the plural zones being measured by the dresser position measuring device, and a dresser operation controller configured to control an operation of the dresser (Togawa [0027]).”   
As both Nagai and Togawa are considered to be analogous to the claimed invention because they are in the same field of conditioning  a polishing pad for a polishing apparatus. Both are also concerned with using initial conditions and adjusting the process of conditioning the polishing pad as the stimuli change, primarily being the height and abrasiveness of the polishing surface of the polishing pad. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nagai to incorporate the teachings of Togawa and get a reference dresser height by creating a profile of the polishing pad by moving the dresser over the upper surface of the polishing pad. The method of creating a profile through the sweeping of the dresser several times is advantageous in that “according to the present invention as described above, the profile of the polishing pad can be measured without using an expensive high-performance data processing device (Togawa paragraph [0010]).

In regards to claim 152, Nagai as modified by Togawa discloses
The method for determining a polishing pad height according to claim 1, 
wherein the step of calculating a correction amount for the dresser height includes steps of measuring an Nth dresser height when the dresser (dresser 2) is pressurizing the polishing pad (polishing pad 3) with a first dressing load differing from the (Togawa [0027]), and 
calculating the correction amount that is a difference between the Nth dresser height and an 20N-lth dresser height, and 
wherein the N-lth dresser height is the height of the dressing surface of the dresser (dresser 2) when the polishing surface (polishing surface 3a) of the polishing pad (polishing pad 3) is being pressed with the (Togawa [0027]), and is measured prior to the Nth dresser height (Nagai [0064]: The position sensor 140 measures the height of the dresser 2, and sends the measured value of the height of the dresser 2 to the controller 101. The controller 101 controls the operation of the load-applying device 68 so as to maintain the measured value of the height of the dresser 2 at a predetermined target value. This predetermined target value is such that the dressing surface of the dresser 2 is kept parallel to the polishing surface 3a. In this embodiment, the local load applied from the load-applying device 68 to the dresser 2 is controlled based on the height of the dresser 2 that is fed back to the controller 101.)
NOTE: It is understood that that while Nagai (PG Pub No. 20140349552) and Togawa fail to mention an “Nth” measurement or measuring point. However, both employ the use of “feedback”, situations where the present information is returned to the controller responsible for operating the dresser, and subsequently adjustments are made. Adjustments made are to update the measured profile of the polishing pad and adjust the load applied in order to maintain surfaces are parallel, which would necessitate height and force adjustments. The Nth measurement is understood to be a measurement after the reference, a would be accounted for within a feedback calculation.  

In regards to claim 253, Nagai as modified by Togawa discloses
The method for determining a polishing pad height according to claim 2, 
wherein there is a change in abrasion loss (Togawa [0015] ,[0017]: Another aspect of the present invention is to provide a dressing apparatus for dressing a polishing pad on a polishing table… and a cutting rate measuring section configured to measure a cutting rate of the polishing pad and feed back the cutting rate measured to the dresser operation controller. The dresser operation controller is configured to reflect the cutting rate in the predetermined dressing condition. [0017] In a preferred aspect of the present invention, the cutting rate measuring section is configured to measure the cutting rate by detecting at least one of a change in torque current of a motor which drives the polishing table, a change in torque current of a motor which drives the dresser, and a change in vertical position of a contact surface of the dresser when contacting the polishing pad.) from a time of measuring the N-lth dresser height to a time of measuring the Nth dresser height (Togawa [0027] and Nagai [0064]) [is substantially zero].  

In regards to claim 4, Nagai as modified by Togawa discloses
The method for determining a polishing pad height according to claim 2, 
30wherein the N-lth dresser height is the reference dresser height reference dresser height (Togawa [0009]).  

In regards to claim 5, Nagai as modified by Togawa discloses
The method for determining a polishing pad height according to claim 2, -17-File: 90296usf 
wherein the step of calculating a correction amount for the dresser height further includes steps of 
measuring an N+lth dresser height when the dresser (dresser 2) is pressurizing the polishing pad (polishing pad 3) with the first dressing load, 
5measuring an N+2th dresser height when the dresser (dresser 2) is pressurizing the polishing pad (polishing pad 3) with a second dressing load differing from the first dressing load, and 
updating the correction amount based on a difference between the N+2th dresser height and the N+lth dresser height (Togawa paragraphs [0028]-[0029]: a polishing pad profile measuring device configured to obtain a profile of the polishing pad from the cutting rate of the polishing pad measured at plural zones defined in the upper surface of the polishing pad, positions of the plural zones being measured by the dresser position measuring device, and a dresser operation controller configured to control an operation of the dresser. The profile of the polishing pad measured by the polishing pad profile measuring device is fed back to the dresser operation controller. [0028] According to the present invention as described above, the profile of the polishing pad measured by the polishing pad profile measuring device is fed back to the dresser operation controller. Therefore, dressing of the polishing pad can be performed so as to conform to the actual profile. In other words, the actual profile can be changed into an ideal profile.)  
NOTE: It is understood that by feeding back the heights of polishing pad to determine a new profile, it is an iterative process, which in the claims is represented by “N+Ith” and “N+2th” measurements. However, as Nagai (US PG Pub 20140349552) shows an iterative process of redetermining the profile of the polishing pad, and developing a new profile, and then further conforming the polishing pad to fit the new desired profiles, the iterative process of taking further measures and adjusting heights and loads is anticipated by Nagai (US PG Pub 20140349552) as modified by Togawa. 

In regards to claim 106, Nagai as modified by Togawa discloses
The method for determining a polishing pad height according to claim 5, 
wherein there is a change in abrasion loss (Togawa [0015] ,[0017]: Another aspect of the present invention is to provide a dressing apparatus for dressing a polishing pad on a polishing table… and a cutting rate measuring section configured to measure a cutting rate of the polishing pad and feed back the cutting rate measured to the dresser operation controller. The dresser operation controller is configured to reflect the cutting rate in the predetermined dressing condition. [0017] In a preferred aspect of the present invention, the cutting rate measuring section is configured to measure the cutting rate by detecting at least one of a change in torque current of a motor which drives the polishing table, a change in torque current of a motor which drives the dresser, and a change in vertical position of a contact surface of the dresser when contacting the polishing pad.) of the polishing pad (polishing pad 3) from a time of measuring the N+lth dresser height to a time of measuring the N+2th (Togawa paragraphs [0028]-[0029]) dresser height [is substantially zero].


In regards to claim 7, Nagai as modified by Togawa discloses
The method for determining a polishing pad height according to claim 1, 
15wherein the step of calculating a correction amount for the dresser height is a step of calculating a correction amount for the dresser height using a relational expression expressing a relationship between the amount of change in dressing load and an amount of change in dresser height (Nagai [0010]: the operation controller is configured to control the operation of the load-applying device so as to change the downward load in accordance with a position of the dresser on the polishing surface.; [0057]: The operation controller 102 controls the load-applying device 68 so as to change the downward load applied to the dresser 2 in accordance with the position of the dresser 2 on the polishing pad 3. More specifically, the load-applying device 68 generates a greater load in a region where the dresser 2 is tilted greatly, while the load-applying device 68 generates a smaller load in a region where the dresser 2 is less tilted. Target values of the load are prepared respectively for the regions R1 through R5 (see FIG. 2) that are defined in advance on the polishing surface 3a. These target values are stored in advance in the controller 101 of the operation controller 102)  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nagai et al. (US PG Pub No. 20140349552) in view of Togawa et al. (US PG Pub No. 20090137190) and in further view of Shinozaki et al. (US PG Pub No. 20160207162)

In regards to claim 208, Nagai as modified by Togawa
The method for determining a polishing pad height according to claim 1, further comprising: 
an abrasion loss (Togawa [0015] ,[0017]) of the polishing pad (polishing pad 3) by subtracting the current dresser height being corrected from the reference dresser height (Togawa [0009]).  
Nagai fails to disclose “a step of calculating” abrasion loss “by subtracting the current dresser height being corrected from the” reference dresser height. However, Shinozaki teaches “[0007] An amount (i.e., a thickness) of the polishing pad removed by the dresser per unit time is called a cutting rate. It is preferable that the cutting rate be uniform over the polishing surface of the polishing pad in its entirety. In order to obtain an ideal polishing surface, it is necessary to perform recipe tuning of pad conditioning. In this recipe tuning, rotating speed and moving speed of the dresser, load of the dresser on the polishing pad, and other conditions are adjusted. [0008] Whether or not the pad conditioning is performed properly is evaluated based on whether or not a uniform cutting rate is achieved over the polishing surface in its entirety. In the recipe tuning, the polishing pad is actually conditioned by the dresser for several hours and a profile of the polishing pad (i.e., a cross-sectional shape of the polishing surface) is obtained. The cutting rate can be calculated from the profile obtained, an initial profile, and a conditioning time.” 
Nagai and Shinozaki are considered to be analogous to the claimed invention because they are in the same field of polishing pad conditioning with a height measuring controller and sensor. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nagai to incorporate the teachings of Shinozaki and use height of the polishing pad as a step in the process of calculating the abrasion loss reflected in the change in cutting rate of the polishing pad. The information is used to maintain a uniform cutting rate, which ensures that the polishing surface is flat and won’t create irregularities, preventing the planarization of the substrate and a lower yield of products (Shinozaki [0010])

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nagai et al. (US PG Pub No. 20140349552) in view of Togawa et al (US PG Pub No. 20090137190).

In regards to claim 10, Nagai discloses
The polishing system according to claim 9, 
wherein the correction amount calculation part (operation controller 102), 
wherein the N-lth dresser height is a height of a dressing surface (dressing surface 3a) of the dresser (dresser 2) when the polishing surface (polishing surface 3a) of the polishing pad (polishing pad 3) is being pressed, and 
wherein the Nth dresser height is a height of the dressing surface of the dresser (dresser 2) when the polishing surface (polishing surface 3a) of the polishing pad (polishing pad 3) is being pressurized with a first dressing load (Nagai paragraph [0060]: a load (a dressing load) applied to the polishing surface 3a).  
Nagai fails to disclose the controller being configured to “calculate the correction 10amount that is a difference between an Nth dresser height and an N-lth dresser height” using “a reference dressing load”, and explicitly that the “first dressing load differing 15from the reference dressing load”. 
However, Togawa teaches in paragraph [0027], “…aspect of the present invention is to provide a dressing apparatus for dressing a polishing pad on a polishing table. This apparatus includes a dresser configured to rotate about its own axis and dress the polishing pad by pressing an upper surface of the polishing pad at a predetermined force… a polishing pad profile measuring device configured to obtain a profile of the polishing pad from the cutting rate of the polishing pad measured at plural zones defined in the upper surface of the polishing pad, positions of the plural zones being measured by the dresser position measuring device, and a dresser operation controller configured to control an operation of the dresser. The profile of the polishing pad measured by the polishing pad profile measuring device is fed back to the dresser operation controller. [0028] According to the present invention as described above, the profile of the polishing pad measured by the polishing pad profile measuring device is fed back to the dresser operation controller. Therefore, dressing of the polishing pad can be performed so as to conform to the actual profile. In other words, the actual profile can be changed into an ideal profile. The plural zones may be arranged along the radial direction of the polishing pad.”
Further, Nagai mentions in paragraph [0064] that, “The position sensor 140 measures the height of the dresser 2, and sends the measured value of the height of the dresser 2 to the controller 101. The controller 101 controls the operation of the load-applying device 68 so as to maintain the measured value of the height of the dresser 2 at a predetermined target value. This predetermined target value is such that the dressing surface of the dresser 2 is kept parallel to the polishing surface 3a. In this embodiment, the local load applied from the load-applying device 68 to the dresser 2 is controlled based on the height of the dresser 2 that is fed back to the controller 101.”
As both Nagai and Togawa are considered to be analogous to the claimed invention because they are in the same field of conditioning  a polishing pad for a polishing apparatus. Both are also concerned with using initial conditions and adjusting the process of conditioning the polishing pad as the stimuli change, primarily being the height and abrasiveness of the polishing surface of the polishing pad. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nagai to incorporate the teachings of Togawa and establish a predetermined force for initial set up of the polishing pad conditioning process, that would be differing from the in-situ force as live values are fed back from the dresser during dressing or the conditioning of the polishing pad. Togawa establishes that implementing these features “provide a dressing method and a dressing apparatus which can enable a newly replaced dresser to keep a constant cutting rate of the polishing pad; can prevent variations in the removal rate and the polishing profile caused by individual dressers with different properties; can precondition a newly installed dresser without adversely affecting the polishing pad; and can prevent deposition of a solid slurry on the dresser (Togawa paragraph [0008]).”

Response to Arguments
The applicant’s arguments, see pages 8 and 9, filed 05/26/2022 with respect to the rejection of claim 9 under U.S.C. 35 102(a)(2) in view of Nagai have been fully considered and are not found persuasive. In the remarks, specifically on page 9, the applicant has drawn attention to the terms “measure” and “control” in the prior art. The office has taken the position that the process Nagai describes, wherein the load-applying device’s load is adjusted according to the height of the dresser as it is fed back to the controller. Updating the load means taking into account the present values and there being an evaluative process where necessary adjustments and corrections are made in order that the proper conditions are met. As claim 9 recites the correction part is determined by displacement, which is understood as a change in position that has a reference, then the calculation of the correction amount appears to be finding the difference between the current measure and reference. Although Nagai doesn’t explicitly use the terminology “calculate”, the process seemingly claimed in the present application is accomplished by Nagai as presented. 
The applicant’s arguments, see pages 9-11, with respect to the rejection of claim 1 under U.S.C. 103 over Nagai in view of Togawa have been fully considered and are not found persuasive. For the first set of arguments, primarily presented on page 10, the applicant referred back to previous arguments about differentiating between calculating a correction amount, and controlling based off a measurement. The office maintains that Nagai’s recitation of controlling based off of the measure anticipates adjusting the pad height based off a calculated correction amount. Togawa teaches a measuring device “configured to obtain a profile of the polishing pad…”, and the profile is being understood as the landscape of the pad, which deals with the heights and altitudes of the different portions. Again, this is seen as anticipating measuring a reference height. As for applying the measuring process in an “unused state”, Togawa recites in paragragh [0014]: “According to the present invention as described above, the cutting rate of the polishing pad can be kept constant even when the dresser is replaced with a new dresser. Therefore, variations in the removal rate and the polishing profile caused by individual dressers with different properties can be prevented.” So in the case of a new polishing pad being introduce into the system, the process of measuring the profile of the polishing pad is a method employed in order to ensure consistent quality in the polishing process. Further, in paragraph [0028], Togawa describes “the profile of the polishing pad measured by the polishing pad profile measuring device is fed back to the dresser operation controller. Therefore, dressing of the polishing pad can be performed so as to conform to the actual profile. In other words, the actual profile can be changed into an ideal profile.” Again, taking an initial, unused condition, measuring the profile, and dressing the polishing pad accordingly. 
	The arguments on page 10 and 11, that Shinozaki fails to teach the aforementioned features is acknowledged, however found to not impact the consideration that the teachings of Togawa as further explained anticipate the present application’s claimed apparatus and method. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KHALIL HAWKINS whose telephone number is (571)272-5446. The examiner can normally be reached M-F; 8-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON KHALIL HAWKINS/Examiner, Art Unit 3723                                                                                                                                                                                                        

/JOEL D CRANDALL/Examiner, Art Unit 3723